Citation Nr: 0015809	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1998 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for bronchial asthma.  
The veteran perfected a timely appeal to that decision.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the St. Petersburg, Florida, RO, in 
May 2000.  The member of the Board who held the hearing is 
making the decision in this case and is the signatory to this 
decision.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a June 1969 rating decision, the RO denied service 
connection for bronchial asthma.  The veteran was notified of 
this decision and of his appellate rights by a letter dated 
in June 1969.  The veteran did not perfect an appeal of the 
adverse decision.

3.  In an unappealed rating decision dated in July 1995, the 
RO denied the veteran's petition to reopen a claim for 
service connection for bronchial asthma.

4.  Additional evidence received after the July 1995 rating 
decision includes information which was of record at that 
time or presents information which is not relevant and 
probative to the issue of entitlement to service connection 
for bronchial asthma, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating action denying a petition to reopen 
a claim for service connection for bronchial asthma is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  The evidence received since the July 1995 rating decision 
is not and new and material, and the veteran's claim for 
service connection for bronchial asthma is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
a determination requires a finding of a current disability, 
which is related to an injury or disease, incurred in 
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 C.F.R. § 3.306(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The evidence of record at the time of the July 1995 RO 
decision, which denied the veteran's petition to reopen a 
claim for service connection for bronchial asthma, may be 
briefly summarized.  The service medical records reveal that, 
at the time of examination for entrance into active service, 
in May 1966, the clinical evaluation of the lungs and chest 
were indicated to have been normal.  At that time, the 
veteran reported that he had history of asthma when he was 5 
years old.  According to a service medical record dated on 
November 7, 1967, the veteran was seen for complaints of 
progressive wheezing and shortness of breath of approximately 
10 days duration.  The diagnoses was bronchial asthma.  Later 
that same day, the veteran admitted to the hospital for 
treatment of his progressive wheezing and shortness of breath 
and put on intravenous medication.  Chest X-rays performed 
during his period of hospitalization were indicated to have 
been within normal limits.  The discharge diagnosis was 
bronchial asthma.

In a Medical Board Report dated in December 1967, it was 
noted that the veteran was again admitted to the hospital for 
treatment of his bronchial asthma on November 19, 1967.  At 
that time, the veteran reported a history of asthma since 
childhood.  He stated that he had been relatively 
asymptomatic since age 5 until approximately 2 months prior 
to admission and that he developed intermittent episodes of 
dyspnea and wheezing after he arrived in Vietnam.  He 
mentioned that he suffered an attack severe enough to require 
hospitalization and the use of intravenous medication.  It 
was indicated that the veteran was transferred to the 
hospital for disposition because of persistent episodes of 
dyspnea and wheezing.  Chest-X-rays performed during the 
veteran's period of hospitalization were indicated to have 
been normal.  The Board determined that the diagnosis was 
bronchial asthma, existed prior to service, by history.  The 
Board also determined that the veteran did not meet the 
minimum standards for enlistment or induction; that he was 
unfit for further service by reason of his bronchial asthma; 
and that bronchial asthma was neither incurred in nor 
aggravated by a period of active military service.  The Board 
recommended that the veteran should be discharged from active 
service.  

The veteran underwent a Department of Veterans Affairs (VA) 
general medical examination in April 1969.  It was noted that 
the veteran was discharged from active service with a 
diagnosis of bronchial asthma, existing prior to service, not 
incurred in the line of duty, and not aggravated by service.  
It was also noted that the veteran gave a history of asthma 
since early childhood.  On examination, there was no evidence 
of wheezes or rales.  The veteran had normal breath sounds to 
auscultation and normal resonance to percussion.  X-rays of 
the chest were indicated to have been normal.  The examiner 
concluded that the veteran had a history of a diagnosis of 
bronchial asthma.

In a June 1969, the RO denied service connection for 
bronchial asthma.  At that time, the RO determined that 
bronchial asthma was not incurred in or aggravated by 
service.  The veteran was notified of that decision and of 
his appellate rights in June 1969.  He did not appeal that 
determination.  Accordingly, the June 1969 RO decision is 
final.  38 U.S.C.A. § 7105.

Subsequently received was a summary of VA hospitalization 
dated in September 1975, which included a diagnosis of 
reversible obstructive airway disease-intrinsic asthma.

In November 1975, the RO denied service connection for 
bronchial asthma.  At that time, the RO determined that new 
and material evidence sufficient to reopen the claim had not 
been received since the final June 1969 rating action.  The 
veteran was notified of that decision and of his appellate 
rights in November 1975.  He did not appeal that 
determination.  Accordingly, the November 1975 decision by 
the RO is final.  38 U.S.C.A. § 7105.

The evidence received subsequent to the November 1975 rating 
decision included a VA summary of hospitalization dated from 
November 1990 to December 1990.

In February 1991, the RO denied service connection for 
bronchial asthma.  At that time, the RO determined that new 
and material evidence sufficient to reopen the claim had not 
been received.  The veteran was notified of that decision and 
of his appellate rights in March 1991.  He did not appeal 
that determination.  Accordingly, the February 1991 decision 
by the RO is final.  38 U.S.C.A. § 7105.

Subsequently received were duplicate service medical records, 
a summary of VA hospitalization dated in February 1995, and 
VA outpatient treatment records dated from February 1995 to 
May 1995.

The copies of the service medical records are duplicate 
copies of evidence already of record that were previously 
considered by the RO in its decision in June 1969.

A summary of VA hospitalization dated in February 1995 
included a diagnosis of Axis III, history of asthma.

In July 1995, the RO denied service connection for bronchial 
asthma.  At that time, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
received.  In effect, there was no competent evidence, which 
reasonably establishes that the veteran's bronchial asthma 
was incurred in or aggravated by his period of active 
service.  The veteran was notified of that decision and of 
his appellate rights in August 1995.  He did not appeal that 
determination.  Accordingly, the July 1995 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand.  Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the July 1995, which is 
the last final rating decision of record,  includes summaries 
of VA hospitalization dated from November 1997 to February 
1998, VA outpatient treatment records dated from October 1975 
to February 1998, and sworn testimony provided by the veteran 
at a formal hearing before a member of the Board at the RO in 
May 2000.

A VA pulmonary function study dated in September 1975 
revealed that the veteran's spirometry, lung volumes, and 
arterial blood gases were normal except for decreased oxygen 
saturation secondary to elevated carboxyhemoglobin suggesting 
continued smoking.

A VA outpatient treatment record dated on October 3, 1975, 
included a diagnosis of questionable extrinsic asthma in view 
of past history.

A VA outpatient treatment record dated on October 17, 1975, 
included a diagnosis of mild intrinsic asthma.

VA X-rays of the chest dated in October 1997 were indicated 
to have been normal.

The veteran testified before a member of the Board at the RO 
in May 2000 that he suffers from bronchial asthma as a result 
of his active service.  The veteran stated that he was not 
diagnosed with asthma prior to his enlistment into active 
service.  He reported that he notified the military upon his 
enlistment into active service that he had asthma when he was 
5 or 6 years old and that he had not had any episodes of 
asthma since that time.  He mentioned that he subsequently 
had his first asthma attack shortly before he was scheduled 
to leave on Operation "CRANE" during active service, and 
that he was sent to battalion headquarters for shortness of 
breath.  He indicated that the doctor diagnosed him with 
asthma.  He stated that he was hospitalized for approximately 
one week after this incident.  He reported that, at his VA 
examination shortly after service, he told the examiner that 
he had not had any episodes of asthma since he was 5 years; 
that he had not been treated for asthma since he was 5 years 
old; and that his asthma problems began when he went to 
Vietnam and was exposed to the jungles.  He said that the 
examiner made a mistake on his report, and that the examiner 
omitted the word "not" and stated that the veteran had had 
asthma since he was 5 years old.  He reported that he has 
suffered from bronchial asthma since his period of active 
service in Vietnam.  He indicated that his asthma has 
worsened as he has become older and that he takes medication 
for treatment of his asthma.

Although the aforementioned evidence is new in that it was 
not of record when the RO decided the claim in July 1995, it 
is not material because it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The medical evidence pertains to treatment many years after 
service.  In essence, it shows that asthma is present, to a 
mild degree, a fact already established previously.  The 
medical evidence contains nothing which would relate the 
condition to service either on the basis of onset or 
aggravation.  The veteran's testimony is also not material to 
the consideration.  He conceded that he had an episode of 
asthma at age 5 which establishes the preservice existence of 
the disorder.  He did clarify that he did not have any more 
problems after this incident until he entered service.  
However, the fact remains that the condition preexisted 
service, a fact previously established.  His testimony 
essentially repeats facts which have already been 
established.  In order to reopen his claim, the veteran must 
submit competent evidence that his preexisting asthma was 
aggravated in service.

In light of the foregoing, the Board finds that new and 
material evidence associated with the veteran's claim of 
service connection for bronchial asthma has not been 
submitted.  Thus, the rating determination of July 1995 
remains final and no additional consideration is warranted.  
Barnett v. Brown, 83 F.3rd 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The veteran's 
appeal is denied.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 3.156.



ORDER

The claim for service connection for bronchial asthma is not 
reopened and the appeal is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

